


Exhibit 10.21

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (“Agreement”) is made effective as of this
27th day of February, 2008 (the “Effective Date”), by and among Aventine
Renewable Energy Holdings, Inc. (“Aventine”), formerly known as CP RS
Holdings, Inc. (“CP RS Holdings”), and each of their respective predecessors,
successors, assigns, affiliates, parents and subsidiaries, including, but not
limited to, Nebraska Energy LLC (“NELLC”), (Aventine, NELLC and such other
parties collectively, “Claimant”), and The Williams Companies, Inc.
(“Williams”), Williams Energy Services, LLC (“WES”), and each of their
respective predecessors, successors, affiliates, parents and subsidiaries
(Williams, WES and such other parties collectively, the “Released Parties”). 
Claimant and Released Parties are sometimes referenced collectively herein as
the “Parties.”

 

WITNESSETH

 

In consideration of the mutual covenants, promises and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.             Scope and Intent

 

1.1                               The Claims.  Pursuant to that certain Purchase
Agreement dated as of February 19, 2003, among CP RS Holdings (now known as
Aventine), Williams, and WES (the “Purchase Agreement”), Aventine acquired 100%
of the then-issued and outstanding limited liability company interests of
Williams Bio-Energy, LLC (now known as Aventine Renewable Energy, LLC). 
Williams Bio-Energy, LLC, on the date of the execution of the Purchase
Agreement, owned a majority interest in NELLC, which at the time owned and
operated that certain ethanol production facility located in Aurora, Nebraska
(the “Aurora Plant”).  Pursuant to the terms of the Purchase Agreement, Williams
and WES agreed to retain certain scheduled liabilities and made certain
representations and warranties with respect to the assets of Williams
Bio-Energy, LLC, including the Aurora Plant.  On April 7, 2005, the District
Court of Hamilton County, Nebraska, entered that certain Consent Decree in Case
No. CI 05-41 (the “Aurora Consent Decree”) requiring, among other things, the
implementation of an air pollution control technology plan with respect to the
Aurora Plant.  Claimant has asserted, under the terms of the Purchase Agreement,
claims for indemnification and demands that Williams and WES pay for certain
costs and expenses allegedly incurred by Claimant in connection with the Aurora
Plant arising from or relating to the Aurora Consent Decree, including such
costs and expenses presented in that certain Aventine’s Report on Nebraska
Energy LLC Consent Decree Project dated October 17, 2007 (such claims for
indemnification and demands collectively, the “Aurora Consent Decree Claims”).

 

1.2                               Resolution.  Subject to the terms of this
Agreement, it is the intention and desire of Claimant and Released Parties to
fully and finally settle, compromise and resolve, in good faith, all claims
Claimant may have now or in the future related to the Aurora Consent Decree. 
None of the Parties admits any liability and both

 

--------------------------------------------------------------------------------


 

are entering into this Agreement solely to avoid the cost, risk and uncertainty
of litigation or other proceedings necessary to resolve such claims Claimant may
have now or in the future related to the Aurora Consent Decree.  From the point
of execution forward, Claimant is responsible for all costs, expenses, defense
of claims and any other matters whatsoever relating to the Aurora Consent Decree
and the administration thereof, and shall not seek any further indemnity or cost
contribution for any matter related thereto, regardless of whether or not the
issue was known at the time of execution of this Agreement.

 

2.             Agreement

 

2.1                               Payment to Claimant.  On or before
February 29, 2008, Released Parties shall pay to or for the account of Claimant
the aggregate sum of Three Million Thirty-Nine Thousand Ninety-Three and 68/100
United States Dollars (US$3,039,093.68) (the “Settlement Amount”) by wire
transfer of such Settlement Amount to the following account:

 

 

 

JPMorgan Chase Bank

 

 

ABA# 021000021

 

 

55 Water Street

 

 

New York, NY 10041

 

 

 

 

 

Account Name —

 

 

Account#

 

2.2                               Release.  Effective upon timely payment in
full of the Settlement Amount by Released Parties, Claimant does hereby release,
relinquish, remise and forever discharge each of the Released Parties from and
against all liability for any and all debts, obligations, promises, covenants,
agreements, contracts, controversies, suits, actions, causes of action,
judgments, damages, costs, expenses, attorneys’ fees, demands or claims of any
kind or sort, whatsoever or however arising, now or in the future, whether
asserted or unasserted, arising from or in any way relating to the Aurora
Consent Decree or the Aurora Consent Decree Claims.

 

3.             Miscellaneous

 

3.1                               Governing Law.  This Agreement and any other
documents referred to herein shall be governed by, construed and enforced in
accordance with the substantive laws of the State of New York.

 

3.2                               Benefit and Burden.  This Agreement shall be
binding upon, and inure to the benefit of, the Parties hereto and their
respective representatives, successors and assigns.

 

3.3                               Survival of Provisions of Agreement.  Wherever
possible, each provision of this Agreement shall be interpreted in such a manner
as to be effective and valid under applicable law.  If any provision of this
Agreement shall be held invalid, illegal or unenforceable in any respect under
any applicable law, the validity, legality and

 

 

2

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and every effort shall be made to obtain judicial
revision of such provision held invalid, illegal or unenforceable to the fullest
extent permitted by applicable law and consistent with the intent expressed by
the Parties to this Agreement.

 

3.4                               Entire Agreement.  All agreements, covenants,
representations and warranties, express and implied, oral and written, of the
Parties hereto concerning the Aurora Consent Decree and the Aurora Consent
Decree Claims are contained herein.  No other agreements, covenants,
representations or warranties, express or implied, oral or written, have been
made by any Party hereto to any other party concerning the Aurora Consent Decree
and the Aurora Consent Decree Claims.  All prior and contemporaneous
conversations, negotiations, possible and alleged agreements, representations,
covenants and warranties concerning the Aurora Consent Decree and the Aurora
Consent Decree Claims are merged herein.  This is an integrated agreement. 
Except as expressly provided herein, nothing in this Agreement shall change,
modify, alter, amend, release, supersede or otherwise affect in any way the
Purchase Agreement.

 

3.5                               Independent Advice of Counsel; No Reliance. 
All Parties represent and declare that in executing this Agreement they relied
solely upon their own judgment, belief and knowledge, and the advice and
recommendations of their own independently selected counsel, concerning the
nature, extent and duration of their rights and claims, and that they have not
been influenced to any extent whatsoever in executing the same by any
representations or statements governing any matter made by any other Parties
hereto or by any person representing any of such other Parties hereto except as
shall have been expressly made in this Agreement.

 

3.6                               Tax Liability.  The Parties agree that they
shall not have any responsibility whatsoever to any other Party to this
Agreement for the tax liability or consequences, if any, arising from this
Agreement.

 

3.7                               No Other Claimant.  Claimant hereby represents
and warrants that, as of the Effective Date, it has not assigned or transferred
to any other person or entity any part of the rights and obligations of CP RS
Holdings under the Purchase Agreement and that no other person or entity has any
right to bring or pursue against the Released Parties any claims under such
Purchase Agreement relating to the Aurora Consent Decree or the Aurora Consent
Decree Claims.  To the extent that any person or entity not a party to this
Agreement shall bring a claim or assert a demand under, by or through Claimant
against a Released Party with respect to any liability of a Released Party under
the Purchase Agreement for the Aurora Consent Decree and the Aurora Consent
Decree Claims (a “Third Party Claim”), Claimant shall defend and indemnify such
Released Party from and against all liability, losses and expenses incurred in
connection with such Third Party Claim.

 

 

3

--------------------------------------------------------------------------------


 

3.8                               Authorization.  The Parties represent and
warrant that they are duly and lawfully authorized to enter into this
Agreement.  The signatories hereto represent and warrant that they have all
requisite authority to bind their respective companies to the terms of this
Agreement.

 

3.9                               Voluntary Agreement.  All Parties further
represent and declare that they have carefully read this Agreement and know the
contents thereof and that they sign the same freely and voluntarily.

 

3.10                        Captions.  Paragraph titles or captions contained in
this Agreement are used for convenience or reference only and are not intended
to and shall not in any way enlarge, define, limit, extend or describe the
rights or obligations of the Parties or affect the meaning or construction of
this Agreement, or any provision hereof.

 

3.11                        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original.  Such counterparts,
when taken together, shall constitute but one agreement.

 

3.12                        Execution By Facsimile or Electronic Mail. 
Execution of this Agreement via facsimile or by electronic mail shall be
effective, and signatures received via facsimile or by electronic mail shall be
binding upon the Parties hereto and shall be effective as originals.

 

3.13                        No Construction Against Any Party.  Each Party is
cooperating in the drafting and preparation of this Agreement.  Hence, in any
construction being made of this Agreement, the same shall not be construed
either for or against any Party.

 

3.14                        Settlement is Final.  Subject to the terms of this
Agreement, each Party is aware that it may hereafter discover claims or facts in
addition to or different from those it now knows or believes to be true with
respect to the Aurora Consent Decree and the Aurora Consent Decree Claims. 
Nevertheless, it is the intention of the Parties hereto to fully, finally and
forever settle all such matters and all claims relative thereto, which now exist
or may exist.  In furtherance of such intention, the release set forth in
paragraph 2.2 above shall be given and remain in effect as a full release of all
such matters set forth in paragraph 2.2 notwithstanding the discovery or
existence of any additional or different claims or facts relative thereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

4

--------------------------------------------------------------------------------


 

                In witness whereof, this Agreement has been executed by and on
behalf of each of the Parties by their duly authorized representatives effective
as of the date first written above.

 

 

AVENTINE

RENEWABLE

ENERGY

 

HOLDINGS, INC.

 

 

 

 

By:

/s/ Lynn K. Landman

 

Name:

Lynn K. Landman

 

Title:

VP, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

 

THE WILLIAMS COMPANIES, INC.

 

 

 

 

By:

/s/ James J. Bender

 

Name:

James J. Bender

 

Title:

Senior Vice President

 

 

 

 

 

 

 

WILLIAMS ENERGY SERVICES, LLC

 

 

 

 

By:

/s/ Craig Rainey

 

Name:

Craig Rainey

 

Title:

Asst. Secretary

 

 

5

--------------------------------------------------------------------------------
